Title: General Orders, 21 September 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, Septr 21st 1775.
Parole Hanover.Countersign, Ipswich


Whereas frequent Applications are making to the General, Commander in Chief, by Officers of all Ranks & Denominations, for an allowance of Rations of provisions, which are not only absolutely necessary, but usual and customarily allowed to them—The General has thought proper to order, and direct, that from the first day of July last, there be Issued by the Commissary General, the following proportion of rations. Vizt

          
            
            
            Rations
          
          
            To each
            Major General
            15.
          
          
            
            Brigdr General
            12.
          
          
            
            Colonel
             6.
          
          
            
            Lt Colonel
             5.
          
          
            
            Major
             4.
          
          
            
            Captain
             3.
          
          
            
            Subaltern
             2.
          
          
            and to
            each Staff Officer
             2.
          
        
